DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on October 19, 2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2021.
Specification
The abstract of the disclosure is objected to because “deployed condition” should be changed to --a deployed condition--.  Correction is required.
The disclosure is objected to because of the following informalities:
In paragraph 0008, line 3, “free” should be changed to --free to--.
In paragraph 0009, line 8, “surface” should be changed to --surfaces--.
In paragraph 0010, line 3, “deployed” should be changed to --a deployed--.
In paragraph 0033, line 6, “conditions” should be changed to --condition--.
In paragraph 0041, line 7, “move” should be changed to --moves--.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 2, “a lower” should be changed to --the lower--.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  In lines 3-4, “the lower portion” should be changed to --a lower portion--.  In line 7, “move” should be changed to --to move--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  In line 7, “move” should be changed to --to move--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation "the pieces of material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 6 does not accurately describe the elected invention because the tether in the elected invention is formed from a single piece of material (not “pieces of material”, as recited in claim 6). Furthermore, the recitation “the pieces of material” in claim 6 conflicts with the limitation “the tether is formed as one piece” in claim 3.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation(s) recited in claim 16 are already recited in lines 5-6 of claim 13 such that claim 16 does not further limit the subject matter of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6, 9, 12, 13, 16, 19 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevalier (DE 102009033022 A1). Chevalier discloses a restraint system for helping to protect an occupant of a vehicle 10 having a roof and a cabin with a seat for the occupant, comprising: an airbag (e.g., 50) having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with the seat; a one-piece tether 54 having a first end connected to a lower portion of the airbag and a second end connected to the roof; and tear stitching 58 interconnecting overlying portions of the tether, the tear stitching being rupturable in response to occupant penetration into the deployed airbag to permit the interconnected overlying portions to move relative to one another such that the tether lengthens from a first length prior to occupant penetration (Figs. 3 and 3a) to a second, longer length in response to occupant penetration (Figs. 4 and 4a). The second end of the tether is connected to the roof (Figs. 3 and 4). The tether is formed as one piece and the interconnected portions comprise a folded over portion of the one-piece tether (Figs. 3 and 3a). An upper portion of the airbag includes a neck (i.e., the narrow portion at the top of the airbag – see Figs. 3 and 4) having a folded condition when the tear stitching is intact (i.e., the neck and the rest of the airbag are implicitly folded in a stored condition when the tear stitching is intact, like the curtain airbags are folded in a stored condition – see paragraph 0026 of the English translation) and an unfurled condition when the tear stitching ruptures (see Figs. 3 and 4). The tear stitching may be completely ruptured in response to occupant penetration into the airbag (Figs. 4 and 4a). The tear stitching comprises multiple segments (Figs. 3 and 3a) configured to rupture individually to thereby allow for partial rupturing of the tear stitching such that portions of material become separated from one another and an increasing length of the tether .
Claims 1-4, 7-9, 12-16, 19, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 6,966,579 B2). Schneider discloses a restraint system for helping to protect an occupant 24 of a vehicle 12 having a roof 20 and a cabin with a seat 22 for the occupant, comprising: an airbag (40, 140) having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with the seat; a one-piece tether (30, 130, 132, 134) having a first end connected to a lower portion of the airbag and a second end connected to the roof; and tear stitching 54 (column 5, lines 58-67; column 7, lines 47-54) interconnecting overlying portions of the tether, the tear stitching being rupturable in response to occupant penetration into the deployed airbag to permit the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (DE 102009033022 A1) in view of Fischer et al. (US 2012/0267883 A1). Chevalier teaches the limitations of claim 1, as explained above. Chevalier does not teach the limitations of claims 10, 11, 17 and 18. Fischer teaches a tether 150 with tear stitching (e.g., 320) that has an inverted U-shaped configuration (Figs. 6-8) and tear stitching (e.g., 200, 300) that has an inverted V-shaped configuration (Figs. 5A and 8). Said tear stitching comprises multiple segments configured to rupture individually to thereby allow for partial rupturing (paragraph 0082) of the tear stitching such that portions of material (e.g., 220 and 230; 220a and 230a – see paragraph 0046) become separated from one another and an increasing length of the .
Claims 6, 10, 11, 17, 18, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 6,966,579 B2) in view of Fischer et al. (US 2012/0267883 A1). Schneider teaches the limitations of claims 1 and 3, as explained above. Schneider does not teach the limitations of claims 6, 10, 11, 17, 18, 21, 22 and 25. Fischer teaches a tether 150 with tear stitching (e.g., 320) that has an inverted U-shaped configuration (Figs. 6-8) and tear stitching (e.g., 200, 300) that has an inverted V-shaped configuration (Figs. 5A and 8). Said tear stitching comprises multiple segments configured to rupture individually to thereby allow for partial rupturing (paragraph 0082) of the tear stitching such that portions of material (e.g., 220 and 230; 220a and 230a – see paragraph 0046) become separated from one another and an increasing length of the tether in response to rupture of the segments provides a gradual slowdown of the penetrating occupant. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration as taught by Fischer for the tear stitching in Schneider in order to similarly provide for lengthening of the tether(s) in response to occupant penetration into the airbag. MPEP §2143(I)(B). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would advantageously help “to control or tailor inflation of the air bag in response to vehicle conditions, occupant conditions, or both” (paragraph 0024; see also paragraphs 0055, 0060, 0071, 0077, 0078, 0084 and 0086) and to help “control inflation and deployment of the air bag” .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614